Citation Nr: 0724611	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-14 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 2002 
for the grant of service connection for frostbite of the 
right foot.  

2.  Entitlement to an effective date prior to August 9, 2002 
for the grant of service connection for frostbite of the left 
foot.  

3.  Entitlement to an effective date prior to August 9, 2002 
for the grant of service connection for bilateral pes planus.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1979 to October 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO granted service connection for frostbite of 
the right foot and frostbite of the left foot, and assigned 
30 percent ratings for each foot, effective from August 9, 
2002.  The RO also granted service connection for bilateral 
pes planus and assigned an initial noncompensable rating 
effective from August 9, 2002.  The veteran disagreed with 
the effective dates assigned for the service-connected 
frostbite of the right and left foot, and the bilateral pes 
planus.  The veteran also disagreed with the assignment of an 
initial noncompensable rating for the service-connected 
bilateral pes planus.  

During the course of the appeal, before the case was 
transferred to the Board, the RO increased the initial rating 
for the service-connected bilateral pes planus to 10 percent, 
effective from August 9, 2002.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.
The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1984 rating action, the RO denied service 
connection for frostbite of the right foot and frostbite of 
the left foot.  Notice of the June 1984 rating decision was 
sent to the veteran on July 5, 1984, and it was not returned 
as undeliverable; a Notice of Disagreement (NOD) was not 
received within the subsequent one-year period.

2.  In a July 26, 1988 notice letter, the RO denied the 
veteran's claim to reopen the issues of service connection 
for frostbite of the right foot and frostbite of the left 
foot because no new and material evidence had been received.  
The July 1988 letter was not returned as undeliverable, and 
an NOD was not received within the subsequent one-year 
period.  

3.  On August 9, 2002, the RO received the veteran's initial 
claim of service connection for bilateral pes planus, as well 
as the most recent claim to reopen the issues of service 
connection for frostbite of the right foot and frostbite of 
the left foot.  

4.  A January 2004 rating decision granted service connection 
for bilateral pes planus, effective on August 9, 2002; and 
reopened and granted service connection for frostbite of the 
right foot, and frostbite of the left foot, effective on 
August 9, 2002, based on the receipt of new and material 
evidence.  

5.  The RO's June 1984 and July 1988 decisions are final, and 
the presumption of administrative regularity has not been 
rebutted by clear and convincing evidence to the contrary.  

6.  There is no evidence that a claim to reopen the issues of 
service connection for frostbite of the right foot and/or 
frostbite of the left foot, formal or informal, was received 
between July 26, 1988 (the date of the last final denial) and 
August 9, 2002.

7.  There is no evidence that a claim of service connection 
for pes planus, formal or informal, was received at the RO 
prior to August 9, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective earlier 
than August 9, 2002 for the grant of service connection for a 
frostbite of the right foot have not been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400(q)(1)(ii) 
(2006).  

2.  The criteria for the assignment of an effective earlier 
than August 9, 2002 for the grant of service connection for a 
frostbite of the left foot have not been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400(q)(1)(ii) 
(2006).  

3.  The criteria for the assignment of an effective earlier 
than August 9, 2002 for the grant of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400(q)(1)(ii) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2002 and September 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, such notification was 
subsequently provided by letter dated in November 2006.  The 
veteran had sufficient opportunity subsequent to the receipt 
of notice to provide evidence and participate in his appeal 
for earlier effective dates and testified at a personal 
hearing on those issue held in April 2007.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Dates

The veteran asserts that he is entitled to an effective date 
prior to August 9, 2002, for the grant of service connection 
for frostbite of the right foot and frostbite of the left 
foot because he contends that he never received notice of the 
RO's initial June 1984 rating decision that denied service 
connection for frostbite of the right foot and frostbite of 
the left foot.  

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The veteran's original claim of service connection for 
frostbite of the right foot and frostbite of the left foot 
was received at the RO in April 1984.  In conjunction with 
his claim of service connection, the veteran was afforded a 
VA examination in May 1984.  The examiner determined that 
there was insufficient clinical evidence to warrant a current 
diagnosis of any acute or chronic frostbite disorder or 
residuals thereof.  

In a June 1984 rating decision, the veteran's claim of 
service connection for frostbite of the right foot and 
frostbite of the left foot was denied, based on a finding of 
no current disability.  (The June 1984 rating decision also 
granted service connection for residuals of ligamentous 
strain of the left knee and assigned a noncompensable 
rating).  The veteran was notified of the June 1984 rating 
decision in a notification letter dated July 5, 1984.  

The July 5, 1984 letter was not returned to the RO as 
undeliverable, and the veteran did not file an NOD within the 
subsequent one-year period.

For a claim to remain pending, a claimant must file an NOD 
with a determination by the agency of original jurisdiction 
(AOJ) within one year from the date notice of that 
determination is mailed.  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  

The veteran asserts, however, that the 1984 claim should be 
considered as still pending because he claims that he never 
received the July 5, 1984 notification that his claim had 
been denied.  

On February 22, 1988, the RO received the veteran's informal 
claim to reopen the issue of service connection for frostbite 
of the right foot and frostbite of the left foot.  The 
veteran explained that his condition had worsened and 
indicated that he was treated at the VA Medical Center in 
Denver.  

In response to the veteran's request to reopen his claim, the 
RO sent a letter to the veteran on July 26, 1988, indicating 
that the veteran's claim to reopen must be denied because no 
new and material evidence had been received.  The RO 
explained that they contacted the VA Medical Center in Denver 
to obtain recent treatment reports; however, no treatment 
reports were available.  There is no evidence in the file to 
indicate that the July 26, 1988 letter was returned as 
undeliverable, and the veteran did not file an NOD within the 
subsequent one-year period.  

The veteran maintains, however, that the July 1988 
notification was not specific as to which claim was denied on 
a new and material basis.  

The next communication from the veteran was received on 
August 9, 2002.  That communication consisted of a VA Form 
21-4138, on which the veteran specifically requested that his 
claims be re-opened because he believed that the continued 
problems with his feet and left knee were related to his 
military service injuries.  The RO accepted the VA Form 21-
4138 as a claim of service connection for pes planus, as well 
as a claim to reopen the previously denied claims of service 
connection for frostbite of the right foot and frostbite of 
the left foot.  

In a January 2004 rating decision, the RO reopened and 
granted the claims of service connection for frostbite of the 
right foot and frostbite of the left foot, and granted 
service connection for bilateral pes planus.  The RO assigned 
August 9, 2002, as the effective date of service connection, 
the date on which the RO received the veteran's first 
communication regarding a claim involving his feet since the 
last final denial in 1988.  

At his personal hearing in April 2007, the veteran testified 
that he was unaware that his claim of service connection for 
frostbite had been denied until he inquired about it in 2002.  
As such, the veteran maintains that his original claim of 
service connection for frostbite has remained pending since 
1984.
Because the veteran is asserting that his earlier claims for 
service connection in 1984 and 1988 remain pending, the 
question of finality of those earlier decisions must be 
addressed.  

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
Ashley dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  Under Mindenhall there is a presumption of regularity of 
the administrative process when there is a lack of clear 
evidence to the contrary.  In this case, for example, the 
claims file does not reflect that the United States Postal 
Service returned the July 1984 notification letter as 
undeliverable.  Thus, the Board presumes that the July 1984 
notification letter was sent to the veteran, at his then 
current address of record, and was received by him.

See also Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is not 
the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").

In light of the foregoing, the veteran's assertions that he 
never received notice of the 1984 rating decision, do not, 
standing alone, rebut the presumption of administrative 
regularity.  It is therefore presumed that the veteran 
received the July 1984 notice letter.  

In turn, because the veteran did not submit a timely NOD 
within one-year of the date of the July 1984 notification 
letter, which the veteran presumably received, the June 1984 
rating decision became final.  Because the June 1984 rating 
decision is a final denial, an effective date for the 
ultimate grant of service connection for frostbite based on 
the 1984 claim is not assignable.  38 C.F.R. § 3.400.

Turning now to next claim for service connection for 
frostbite, received at the RO in February 1988.  The veteran 
specifically requested that his claim for frostbite be 
reopened because he was receiving treatment at the Denver VA 
Medical Center; however, in response to the RO's request for 
those records, the Denver VA Medical Center indicated that no 
records were located pertaining to the veteran.  Thus, the RO 
issued the July 1988 letter denying the veteran's claim 
because new and material evidence had not been received.  

The veteran does not contend that he never received that July 
1988 letter.  Rather, the veteran maintains that the July 
1988 letter should not be considered proper notification of 
the denial of his claim because it was non-specific as to 
what claim was being denied.  

Although the July 1988 letter did not state that the claim 
being denied was that of "service connection for 
frostbite," the July 1988 letter responded to the veteran's 
explicit request to reopen his claim for frostbite and denied 
the claim to reopen because no new and material evidence had 
been shown.  This is important because the only previously 
denied claim, at that point, was the claim for service 
connection for frostbite.  (The earlier, June 1984 rating 
decision denied the veteran's claims of frostbite of the 
right foot and left foot, but granted service connection for 
a left knee disability.)  Thus, the only claim(s) that were 
subject to reopening in July 1988 were the previously denied 
claims of service connection for frostbite.  

Moreover, the record is silent as to any inquiry by the 
veteran regarding the lack of specificity of the July 1988 
letter.  In other words, the veteran asserts that he did not 
understand to what claim(s) the July 1988 letter referred, 
notwithstanding the fact that it was a response to his claim 
to reopen his claims for frostbite, and he never bothered to 
inquire as to the scope of the July 1988 letter.  The 
veteran's claim of ignorance is patently incredible.  
Moreover, VA's duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

Likewise, regardless of whether the veteran understood the 
scope of the July 1988 letter, he does not dispute its 
receipt, and did not submit an NOD within the subsequent one-
year period following the date of the July 26, 1988 letter.  
Thus, the July 1988 decision to deny the veteran's reopened 
claim because new and material evidence was not shown, is 
final.  Because the July 1988 decision is a final denial, an 
effective date for the ultimate grant of service connection 
for frostbite based on the February 1988 claim is not 
assignable.  38 C.F.R. § 3.400.

After the 1988 decision became final, the veteran's next 
claim to reopen was received on August 9, 2002, and the 
ultimate grant of service connection for frostbite of the 
right foot and frostbite of the left foot was based on the 
receipt of new and material evidence.  Specifically, the new 
and material evidence sufficient to reopen the previously 
denied claim included a November 2003 VA examination report 
which noted current frostbite residuals.  

There is no communication between the last final denial of 
July 1988 and the receipt of the August 9, 2002 claim which 
could be construed as a claim for benefits.  

Given the final denials in 1984 and 1988, with no evidence of 
a claim to reopen between 1988 and August 9, 2002, the 
earliest effective date allowed by law is that of August 9, 
2002, the date of receipt of the most recent claim to reopen 
the previously denied claims of service connection for 
frostbite of the right foot and frostbite of the left foot.  

Similarly, with regard to the claim for service connection 
for pes planus, there is no communication whatsoever, which 
could be construed as a claim of service connection pes 
planus prior to August 9, 2002.  This claim, as opposed to 
the frostbite claims, does not involve a prior final 
disallowance.  As such, the August 9, 2002 claim of service 
connection for bilateral pes planus is an original claim of 
service connection.  The law with regard to effective dates 
for a grant of service connection based on an original claim 
is the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In the absence of a claim of service connection for 
bilateral pes planus prior to August 9, 2002, there is no 
basis on which to assign an earlier effective date.  

Based upon the law and the facts in this case, an effective 
date prior to August 9, 2002 for the grants of service 
connection for frostbite of the right foot, frostbite of the 
left foot, and bilateral pes planus is not warranted.  

ORDER

An effective date prior to August 9, 2002 for the grant of 
service connection for frostbite of the right foot is denied.  

An effective date prior to August 9, 2002 for the grant of 
service connection for frostbite of the left foot is denied.  

An effective date prior to August 9, 2002 for the grant of 
service connection for bilateral pes planus is denied.  


REMAND

At his personal hearing in April 2007, the veteran testified 
that his bilateral pes planus has worsened since his last VA 
examination in 2003.

In light of the foregoing, the veteran should be afforded a 
current VA examination to assess the current nature and 
severity of the service-connected bilateral pes planus.  

All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA and/or 
private medical records concerning 
treatment received by the veteran for his 
bilateral pes planus, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
bilateral pes planus in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to whether 
the severity of the veteran's pes planus 
is more than moderate in degree.  
Specifically, the examiner should comment 
on whether there is objective evidence of 
marked deformity, whether pain on 
manipulation and use is accentuated, if 
there is an indication of swelling on 
use, and/or whether there is objective 
evidence of characteristic callosities.  
The examiner should further comment on 
whether there is marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement 
and/or severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances.  The 
examiner should also determine the extent 
that pain limits the functional ability 
of the feet in terms of additional 
functional limitation due to pain.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


